DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 06/21/2022.
Claim(s) 4-6, 8-10, 17-19, and 21-27 is/are currently presenting for examination.
Claim(s) 4, 8-10, and 17-19 is/are independent claim(s).
Claim(s) 18-19, and 26-27 is/are rejected.
Claim(s) 4-6, 8-10, 17, and 21-25 is/are allowed.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 06/21/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 18 and 24 are objected to because of the following informalities: 
The phrase “below the first active traffic” in line 18 of claim 18 should be changed to “below a first active traffic threshold”.
Claim 24 should end with a period “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding 19, the claim contains the statement “wherein band change decisions are made more frequently than channel change decisions "; however, the statement is unclear and vague. The claim only recites a process for changing band, but does not recite any process for changing channel.
Claim 27 depends on claim 19, therefore it is rejected for the same reason as set forth in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190037418_A1_Gunasekara in view of US_20150271829_A1_Amini.
Regarding claim 18, Gunasekara discloses a control device for controlling wireless resource utilization (Gunasekara figures 4, 5, 5a, 5b), the control device comprising: an interface for communicating with access points; a processor configured to operate the control device (Gunasekara figure 7) to: determine, whether a first client device has reported a received signal strength indicator (RSSD) corresponding to a second frequency band that satisfies a steering threshold for steering the first client device to the second frequency band (Gunasekara figure 5a step 528-532, figure 5b step 548-552, and paragraphs 158-159, 229, 244, 247, and 278, “…the CME 221 is configured to runs one or more Connection Quality Tests (CQTs), and supports a simple “ping” test protocol to an MSO-based server to validate connectivity. For example the CQT may provide data and performance criteria such as… (v) band steering RSSI levels between 5 GHz and 2.4 GHz bands with a common SSIDs, with RSSI levels configurable for different network types (such as MSO-managed Wi-Fi vs. unmanaged APs)...”); and instruct a first access point, based on said determination as to whether the first client device has reported a received signal strength indicator (RSS) corresponding to the second frequency band that satisfies the steering threshold for steering the first client device to the second frequency band, to: i) keep the first client device on a first frequency band or ii) steer the first client device to the second frequency band (Gunasekara paragraphs 80, 209, “…the CC 210 may include data or instructions (e.g., in a configuration file sent to the AP(s) being modified) to dynamically adjust the transmit power based on distance to client devices… the configuration file data may cause the Wi-Fi AP (or the client device, as discussed below) to communicate on a different frequency range allowed for IEEE 802.11 protocols. For example, instead of enforcing a connection over the 5 GHz spectrum, others such as 2.4 GHz or 3.6 GHz may be allowed. In some variants, the modified configuration file may contain instructions for switching to an explicit frequency or frequencies, or instructions to switch automatically as needed …”), but does not explicitly disclose control the control device to wait to send the channel steering assignment until 1) the amount of active traffic on the first channel is below the first active traffic or 11) a second amount of time has expired from said channel change decision was made.
Amini disclose control the control device to wait to send the channel steering assignment until 1) the amount of active traffic on the first channel is below the first active traffic or 11) a second amount of time has expired from said channel change decision was made (Amini paragraph 78, “…there is no active traffic from/to the client station or the traffic is less than a specified threshold, the channel switch condition may be satisfied”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Amini’s performing channel switching when there is no active traffic or the traffic is less than a specified threshold in Gunasekara’s system to reduce the impact during channel switching. This method for improving the system of Gunasekara was within the ordinary ability of one of ordinary skill in the art based on the teachings of Amini. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gunasekara and Amini to obtain the invention as specified in claim 18.
Regarding claim 26, Gunasekara and Amini disclose the control device of claim 18, wherein the first frequency band is a 5 GHz frequency band; and wherein the second frequency band is a 2.4 GHz frequency band (Gunasekara paragraphs 209). 

Allowable Subject Matter
Claims 4-6, 8-10, 17, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 4, 8-10, and 17 generally, none of the prior art references of record, including, but not limited to: US_20190037418_A1_Gunasekara, US_20210297945_A1_Ergen, US_20210120454_A1_Chennichetty, US_20150271829_A1_Amini, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Gunasekara discloses the controller dynamically adjusts transmit characteristics of the AP(s) to manage interference between the coexisting networks (Gunasekara figures 5a, 5b, and paragraphs 80, 158-159, 209, 229, 244, 247, and 278).
Prior art Ergen discloses enable the client device to automatically switch to the optimal wireless channel and a frequency band, to connect with the Wi-Fi access point; Ergen also discloses BSS coloring module addresses medium contention overhead due to overlapping BSS and spatial reuse of the wireless channels (Ergen figure figures 1-2, 4, and paragraphs 44, 53).
Prior art Chennichetty discloses a wireless device receiving the monitored traffic flow may be marked for steering to another AP, another frequency band, or both when SNR values associated with the monitored traffic are below a threshold SNR value (Chennichetty paragraphs 66, 163).
Prior art Amini disclose discloses the channel switch condition may be satisfied when there is no active traffic from/to the client station or the traffic is less than a specified threshold (Amini paragraph 78).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “checking the second frequency band to determine if the second frequency band has sufficient resources available to satisfy the resource needs of the first client device” as stated in independent claim 4, “wherein said channel change decision is a decision to change the channel being used by the first AP when the interference level exceeds the first interference level threshold; and wherein the method further comprises: sending a channel steering assignment to the first AP to command the first AP to change the channel being used by the first AP” as stated in independent claim 8, “wherein making a channel change decision based on an interference level on a first channel being used by the first client device further includes, when said interference level is below or equal to the first interference level threshold: comparing said interference level to a second interference level threshold; determining that the first AP should not change its channel when the interference level 1s below the second threshold; and determining that the first AP should change its channel when the interference level is above the second threshold” as stated in independent claim 9, “making a channel change decision based on an interference level on a first channel being used by the first client device… wherein band change decisions are made more frequently than channel change decisions” as stated in independent claim 10, and “compare said interference level to a second interference level threshold; determine that the first AP should not change its channel when the interference level is below the second threshold; and determine that the first AP should change its channel when the interference level 1s above the second threshold” as stated in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471